NAPOLI SHKOLNIK PLLC
Jed Kirsch (JK1545)
360 Lexington Avenue, 11th Floor
New York, NY 10018
(212) 397-1000
jkirsch@napolilaw.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
GUNHEE MATTHEW JEONG,                                                     Civil Action No. 20-4196

                                            Plaintiff,
                                                                      JURY TRIAL DEMANDED

                                                                      COMPLAINT
                       -against-

CHRISTOPHER SIMON,

                                            Defendant.
------------------------------------------------------------------x

        Plaintiff GUNHEE MATTHEW JEONG, by his attorneys NAPOLI SHKOLNIK PLLC,

alleges, upon information and belief as following

                                      JURISDICTION AND VENUE

             1. On or about July 26, 2019, Plaintiff GUNHEE MATTHEW JEONG, was, and still

  is, a citizen and resident of the County of Suffolk, State of New York.

             2. On or about July 26, 2019, Defendant CHRISTOPHER SIMON was, and still is, a

  citizen and resident of the County of Shenandoah, State of Virginia.

             3. The cause of action arose in the County of Suffolk, State of New York.

             4. The matter in controversy exceeds, exclusive of interest and costs, the sum of

                 $75,000.

             5. This court has jurisdiction over this action pursuant to 26 U.S.C. § 1332(a)(2).
          6. Venue is proper pursuant to 26 U.S.C. §1391(b)(2).




                       AS AND FOR A FIRST CAUSE OF ACTION


7. On July 26, 2019 , defendant CHRISTOPHER SIMON, was the registered owner of a 2012
   Mercedes motor vehicle bearing Virginia State license plate number VUF6534.


 8. On July 26, 2019 , defendant CHRISTOPHER SIMON, maintained the aforesaid 2012
 Mercedes motor vehicle bearing Virginia State license plate number VUF6534.


 9.    On July 26, 2019, defendant CHRISTOPHER SIMON, managed the aforesaid 2012
 Mercedes motor vehicle bearing Virginia State license plate number VUF6534.


 10.   On July 26, 2019, the defendant, CHRISTOPHER SIMON, inspected the aforementioned
 2012 Mercedes motor vehicle bearing Virginia State license plate number VUF6534 prior to its
 operation.


 11.   On July 26, 2019 , the defendant, CHRISTOPHER SIMON, leased the aforesaid 2012
 Mercedes motor vehicle bearing Virginia State license plate number VUF6534.


 12.   On July 26, 2019 , the defendant, CHRISTOPHER SIMON, was the lessee of the aforesaid
 2012 Mercedes motor vehicle bearing Virginia State license plate number VUF6534.


 13.   On July 26, 2019 , defendant, CHRISTOPHER SIMON, was responsible for the repair and
 maintenance of the aforesaid 2012 Mercedes motor vehicle bearing Virginia State license plate
 number VUF6534.


 14.   On July 26, 2019 , defendant CHRISTOPHER SIMON, controlled the aforesaid 2012
 Mercedes motor vehicle bearing Virginia State license plate number VUF6534.
 15.   On July 26, 2019 , defendant, CHRISTOPHER SIMON, operated the aforesaid 2012
 Mercedes motor vehicle bearing Virginia State license plate number VUF6534.


 16.   On July 26, 2019 , defendant, CHRISTOPHER SIMON, operated the aforesaid 2012
 Mercedes motor vehicle bearing Virginia State license plate number VUF6534 on Motor
 Parkway, at or near Lincoln Avenue, Smithtown, New York.


 17.   On July 26, 2019 , plaintiff, GUNHEE MATTHEW JEONG was the operator of a 2010
 Jeep motor vehicle bearing New York State License Plate number HTS5664.


 18.   On July 26, 2019 , plaintiff, GUNHEE MATTHEW JEONG operated his 2010 Jeep
 motor vehicle on Motor Parkway, at or near Lincoln Avenue, Smithtown, New York.




19.    Defendant, CHRISTOPHER SIMON, was careless and negligent in the ownership,
operation, management, maintenance and control of the aforementioned 2012 Mercedes motor
vehicle bearing a Virginia State license plate number VUF6534; in failing to operate properly
maintain, repair and care for the aforesaid motor vehicle; in failing to have the aforesaid vehicle
under reasonable and proper control; in failing to keep a safe and proper distance form plaintiff’s
vehicle; in operating his vehicle at a high, dangerous and excessive rate of speed; in failing to
observe that plaintiff’s vehicle was stopped on the roadway; in failing to keep a proper lookout;
in failing to give due and proper warning of the movements of said motor vehicle; in failing to
slow or stop said motor vehicle in order to avoid the accident; in failing to heed traffic controls; in
failing to signal or give signals; in failing to afford the plaintiff a reasonable opportunity to reach
a place of safety; in operating the motor vehicle as to cause the same to come in contact with
plaintiff; in proceeding past a red traffic signal; in disregarding a red traffic signal; in failing to
stop at a red traffic signal; in so operating the motor vehicle as to cause the same to be in such a
position on the premises as to endanger the safety of others, including plaintiff; in operating said
motor vehicle at such speed at said location as to cause the same to be of danger to others, and in
violating those statutes, ordinances and regulations (of which the Court will take Judicial notice)
in such cases made and provided
20.    On July 26, 2019 , at the aforesaid location, the defendant’s motor vehicle came into contact
with plaintiff’s vehicle.


21.     That as a result of the aforesaid collision, Plaintiff, GUNHEE MATTHEW JEONG, was
seriously injured.


22.    That as a result of the aforesaid contact, Plaintiff, GUNHEE MATTHEW JEONG,
sustained "serious" injuries as such term is defined by Section 5102 of the Insurance Law of the
State of New York and being a covered person claiming against a covered person, is entitled to
recover for non-economic loss, including pain, suffering, disfigurement and disability.
Moreover, the plaintiff is entitled to recover for such economic losses that exceed the basic
economic loss.


23. The aforesaid occurrence and resulting injuries to plaintiff were solely due to the careless,
reckless and negligent conduct of the defendant herein, and through no fault or lack of care on the
part of the plaintiff contributing thereto.

24.     That by reason of the foregoing and the negligence of the defendant, this plaintiff,
GUNHEE MATTHEW JEONG, is informed and verily believes the personal injuries sustained are
permanent and she will permanently suffer from the effects of same.


25. That by reason of the foregoing, plaintiff GUNHEE MATTHEW JEONG, was compelled to
seek
and obtain medical aid and attention and did necessarily pay and become liable therefore, for
medicines and medical care, and upon information and belief, the plaintiff will necessarily incur
further similar expenses.


 26.    That by reason of the foregoing, plaintiff GUNHEE MATTHEW JEONG, has been unable
to attend to his usual occupation and/or avocation in the manner required.
27 Said occurrence and resulting injuries occurred without any fault or wrongdoing on the part
of the plaintiff contributing thereto.




       WHEREFORE, plaintiff, GUNHEE MATTHEW JEONG, demands judgment against the

defendant in an amount which exceeds the jurisdictional limits of all lower courts which would

otherwise have jurisdiction.



Dated: New York, New York
       July 22, 2020


                                            Yours, etc.,

                                            NAPOLI SHKOLNIK, PLLC



                                            By________________________________
                                            JED KIRSCH, Esq.
                                            Attorneys for Plaintiff
                                            360 Lexington Avenue, Eleventh Floor
                                            New York, New York 10018
                                            212-397-1000
                                 ATTORNEY'S VERIFICATION

        JED KIRSCH, an attorney licensed to practice in the State of New York, hereby affirms that

the following is true, under penalties of perjury, pursuant to Rule 2106 of the CPLR:

        I am an associate of the firm of NAPOLI SHKOLNIK PLLC, attorneys for the plaintiff in

the within action; I have read the foregoing Summons and Complaint and know the contents

thereof; the same are true to my own knowledge, except as to the matters therein stated to be alleged

on information and belief, and as to those matters, I believe them to be true.

        The reason this verification is made by me, and not by the plaintiff, is that plaintiff does not

reside in the county in which my office is located.

        The grounds of my belief as to all matters not stated upon my own knowledge are the

contents of our office file.

Dated: New York, New York
       July 22, 2020




                                                        JED KIRSCH
